      CASE 0:18-cv-02301-JRT-KMM Document 112 Filed 06/02/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 DAVID W. LYNAS, as Trustee for the next-                    Case No. 0:18-cv-02301-JRT-KMM
 of-kin of James C. Lynas,

                Plaintiff,

 v.                                                                   ORDER

 LINDA S. STANG, et al.,

                Defendants.


       This matter is before the Court on the parties’ Joint Motion Regarding Continued Sealing.

ECF No. 101. The Joint Motion seeks continued sealing of documents filed under temporary seal

in connection with the Sherburne County Defendants’ Motion for Summary Judgment, ECF

No. 60, and the MEnD Defendants’ Motion for Summary Judgment, ECF No. 75. The parties

agree that five exhibits submitted in connection with these motions should remain sealed. These

include three exhibits containing personal identifiers for a minor child, one exhibit containing

medical or mental health data regarding other inmates, and one exhibit containing information

classified as Law Enforcement Sensitive by the Department of Homeland Security. The parties

also agree that one exhibit containing Mr. James Lynas’ medical and mental health records may

be unsealed because the plaintiff has put such information into dispute and the records implicate

the merits of the case.

       Based on the Court’s review of the documents at issue and the governing legal standard,

IDT Corp. v. eBay, 709 F.3d 1220 (8th Cir. 2013), the Joint Motion, ECF No. 101, is

GRANTED. The Clerk of Court is directed to unseal the document at docket entry 79.

Further, the Clerk of Court is directed to keep the documents at the following docket entries
     CASE 0:18-cv-02301-JRT-KMM Document 112 Filed 06/02/20 Page 2 of 2



under seal: 65, 67, 69, 91, 95.

       IT IS SO ORDERED.

Date: June 2, 2020

                                               s/Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge
